Citation Nr: 1506632	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  05-39 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for lumbar and cervical strain (back disorder).


REPRESENTATION

Appellant represented by:	Robert A. Clarke


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from September 1995 to July 1996.  He also served in the Kansas Army National Guard from December 1998 to September 1995 with active duty training from February 1989 to May 1989.

The matter is before the Board of Veteran's Appeals (Board) on appeal from a June 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The matter has been REMANDED by the Board on five previous occasions.  See August 2008 Board Decision (directing the RO to obtain the Veteran's National Guard Records and provide the Veteran with a VA examination); August 2009 Board Decision (directing the RO to obtain National Guard Records from the Kansas Army National Guard); October 2009 Board Decision (directing the RO to allow a reasonable time for a response from the Kansas Army National Guard); April 2011 Board Decision (directing the RO to obtain additional VA medical records); March 2013 Board Decision (directing the RO to obtain treatment records from the MEDDAC Command at Fort Carson and personnel records from the Kansas Army National Guard Military Archives).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The April 2009 and June 2012 VA examination reports are not adequate to decide the Veteran's service connection claim for a back disorder.  April 2009 VA Examination Report (failing to account for medical evidence of a thoracic spine disorder dated February 1999); June 2012 VA Examination Report (failing to account for service treatment records (STRs) that indicate that the Veteran did not have back problems during active duty).  REMAND is necessary to obtain an addendum opinion in order for the Board to properly decide the claim.

The claim is REMANDED for the following actions:

1. Request that the Veteran identify any medical or non-medical evidence that is not included in the claims file and that pertains to his back disorder.  Provide the Veteran with release of information forms so that VA can obtain such information. 

2. Obtain any outstanding VA medical records (VAMRs) from February 2012 onwards and associate them with the claims file.

3. Return the claims file to the VA examiner who performed the June 2012 spine examination for an addendum opinion as to the etiology of the Veteran's back disorder.  If the examiner is not available, a different VA examiner may render the opinion.  The entire claims file, to include a copy of this REMAND, must be made available to the examiner, who must note its review.

Schedule a new examination ONLY: at the request of the VA examiner rendering the addendum opinion OR in accordance with point five (5) below, which permits further development as warranted by any additional information or evidence received as a result of this REMAND.  

The following considerations must govern the opinion:

a. The VA examiner must opine as to whether the Veteran's back disorder WAS CAUSED OR WORSENED BY service.  Specifically, the examiner must opine as to whether the Veteran's current back disorder resulted from a back injury that occurred on June 1, 1993 or whether it otherwise relates to his active duty service. 

b. The examiner has an independent responsibility to review the entire record for pertinent evidence.  IN ADDITION TO ANY EVIDENCE THAT IS GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

June 1993 service treatment records (STRs), documenting that the Veteran injured his mid-thoracic back due to lifting, has a history of back strain dating back to January 1993, and was placed on temporary profile.

September 1995 Reports of Medical Examination and History, indicating that the Veteran did not have any back problems prior to entrance to service.

September 1995 to July 1996 STRs, documenting no back problems during active duty in the U.S. Navy.

June 1996 Reports of Medical Examination and History, indicating that the Veteran did not have any back problems during active service.

February 1999 X-ray evidence, showing anomalous development in the thoracic spine and a slight abnormality with the lumbar spine at L5-S1.

February 2009 private medical records (PMRs), diagnosing cervical somatic dysfunction with associated cervicalgia, thoracic somatic dysfunction with associated thoracic pain, and lumbar somatic dysfunction with associated lumbalgia.

October 2003 X-rays, showing a normal lumbar spine.

February 2004 Witness Statement, testifying that the Veteran complained of back pain during his time in the National Guard and continued to experience pain after service.

April and September 2004 VAMRs, diagnosing chronic low back pain and noting ongoing conservative treatment for the pain.

September 2004 VAMRs, reporting that the Veteran has had back pain since his June 1993 injury.

January 2005 VAMRs, diagnosing chronic low back pain and reporting that the Veteran has had back pain for "many years-back to at least 1996."  See February 2005 and August 2008 VAMRs (reporting low back pain and locking); January 2009 VAMRs (reporting low back pain since 1993); February 2009 VAMRs (diagnosing chronic low back pain).

November 2008 MRI study, documenting mild changes in the lumbar spine and diagnosing low back pain and lumbago.

February 2009 VAMRs, prescribing the use of a back brace and finding no significant objective findings except symptom magnification in the back; and reporting that the Veteran's current back disorder relates to a road march that occurred during National Guard training in June 1993 and that he worked as a trailer mechanic until January 2001.

March 2009 VAMRs, noting the continued wearing of a back brace and use of a nonprescription cane to help with ambulation.

April 2009 MRI, showing sacralization at L5, mild narrowing of the disk space at L5 to S1, and no definite fracture of the spine.

April 2009 VA Examination Report: opining that the Veteran's current back disorder does not relate to his back injury in June 1, 1993; diagnosing degenerative disc disease of the lumbar spine; observing that the Veteran moved without limitation, could repeatedly flex his lumbar spine up to 90 degrees without difficulty, and had a normal range of motion, gait, and motor/sensory functioning; and noting that the Veteran wears a back brace, has received epidural injections to help manage his low back pain, and has worked as a trailer mechanic for the last ten years.

December 2009 VAMRs, reporting worsening low back pain over the last two months and describing pain between the shoulder blades and in the mid-to-low back.

January 2010 X-rays, revealing that the thoracic spine was normal.

April 2010 VAMRs, finding that the Veteran's recent upper back pain likely resulted from muscle strain caused by a sneezing episode and reporting that the Veteran's low back pain worsened after he "jolted his lower back."  See also May 2010 VAMRs.

March 2010 MRI, revealing degenerative changes in the thoracic spine, to include multiple small disc protrusions between T3 and T11 and likely small lipohemangioma at T7.

June 2010 VAMRs, reporting thoracic and lumbar spine pain due to a June 1993 injury that occurred when the Veteran's back "locked up" while he was riding in a military vehicle.

August 2010 VAMRs, reporting decreased back pain, normal ambulation, and no use of an assistive device.

April 2011 VAMRs, reporting pain in the neck, thoracic spine, and lumbar spine.

May VAMR 2011s, reporting low back pain that is not so bothersome and finding no gross abnormalities on a physical examination of the spine, normal gait, tenderness to palpitation over the midline of the thoracic spine at T5-6, and limited range of spinal motion.

July 2011 VAMRs and January 2012 PMRs, documenting treatment for thoracic back pain.

June 2012 VA Examination Report: opining that the Veteran's back disorder relates to a June 1993 back injury; noting that the Veteran uses a cane to ambulate effectively; and finding that the Veteran's back problems had their onset in June 1993 and resulted in continuous pain since that time.

June 2012 PMRS, reporting that the Veteran has had constant low back pain since 1993 when his back "locked up" during Army National Guard training exercises and finding no radicular pain or peripheral neuropathy associated with the Veteran's lumbar spine disorder.

c. The examiner must provide a complete explanation of his or her opinion, based on his or her clinical experience and medical expertise and on established medical principles.  The EXAMINER MUST ADDRESS: the Veteran's denial of recurrent back problems on entrance to and separation from service; AND the Veteran's complaints of and treatment for post-service thoracic back pain.

d. If the examiner is not able to provide an opinion without resorting to speculation, he or she must state the reasons why such an opinion cannot be rendered.  The examiner should address whether a definitive opinion cannot be provided because required information is missing (in which case the examiner should specify what information is missing) or because current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  The examiner should be as specific as possible.

4. Then, review the examination report to ensure that it adequately responds to the above directives, including providing an adequate explanation in support of the requested opinion.  If the report is deficient, return the case to the VA examiner for further review and discussion.

5. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issue of entitlement to service connection for a back disorder.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

